Citation Nr: 0604391	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  00-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbar strain with development of degenerative disc disease, 
post-operative left L4-5 disc herniation, and posterior spurs 
impinging on the spinal canal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran had active service from February 1974 to February 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO confirmed and continued a 10 
percent disability evaluation for low back strain.

The veteran presented testimony at a personal hearing in 
August 2001 before a Member of the Board.  A copy of the 
hearing transcript was placed in the claims file.  In 
December 2005, the Board notified the veteran that the Board 
Member was no longer employed at the Board and that he had a 
right to another Board hearing.  In January 2006, the veteran 
wrote that he did not want an additional hearing.    

The Board remanded the claim in January 2002 and in June 2004 
for further development.  

During the course of the pending appeal, the RO increased the 
evaluation from 10 percent to a 40 percent evaluation for 
lumbar strain with development of degenerative disc disease, 
post operative left L4-5 disc herniation, and posterior spurs 
impinging on the spinal canal (previously shown as low back 
strain).  Although an increased evaluation was granted during 
the pending appeal, the case is considered still on appeal 
for a higher evaluation.  On a claim for original or 
increased disability rating, claimant will generally be 
presumed to be seeking maximum benefit allowed by law and 
regulation and, thus, such claim remains in controversy where 
less than maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  The veteran has also indicated that 
he wanted the appeal to continue.  

Most recently, in a supplemental statement of the case issued 
in July 2005, the RO confirmed and continued the 40 percent 
evaluation for lumbar strain with development of degenerative 
disc disease, post operative left L4-5 disc herniation, and 
posterior spurs impinging on the spinal canal (previously 
shown as low back strain).  The case has been returned to the 
Board for further appellate review.

In July 2005 the veteran submitted a formal claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  In addition, the veteran wrote that he was 
also claiming arthritis throughout his body which was 
directly related to his service connected back injury and 
pain.  These claims are referred to the agency of original 
jurisdiction for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159 (2005).

In July 2005 the veteran wrote that additional information 
for the decision concerning his appeal on his claim for 
benefits was located in his medical records at the VA Mobile 
outpatient clinic in Mobile, Alabama.  He requested that his 
medical records be reviewed from August 2004 to the present.  
Accordingly, these medical records should be secured and 
attached to the claims file for review.

In the remand issued in June 2004, the Board noted that the 
RO had correctly advised the veteran of a change in rating 
criteria for intervertebral disc syndrome, Diagnostic Code 
5293, effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The veteran had been 
afforded an opportunity to provide additional evidence or 
argument on the issue on appeal.  

The Board pointed out, however, that effective September 26, 
2003, the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a were amended by 
VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,454-458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).  (The Board notes that an omission was then corrected 
by reinserting two missing notes.  The correction was made 
effective from September 26, 2003.  See 69 Fed. Reg. 32,449 
(June 10, 2004)). The Board found that the appellant should 
be specifically advised by the RO of the new and old criteria 
for rating spine disabilities and the appellant's claim was 
to have been reevaluated in light of the new criteria.  

Our review finds that the RO stated in the July 2005 
supplemental statement of the case that the veteran's 
symptoms had been evaluated under criteria in effect prior to 
and subsequent to September 23, 2002, and September 26, 2003.  
However, the veteran was advised of the criteria for rating 
intervertebral disc syndrome prior to and subsequent to 
September 23, 2002, but not subsequent to September 26, 2003.  
Accordingly, the RO should provide the veteran with the 
regulatory criteria used for evaluation of diseases and 
injuries of the spine, to include the criteria for rating 
intervertebral disc syndrome, effective September 26, 2003.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Provide the veteran with the regulatory 
criteria used for evaluation of diseases and 
injuries of the spine, to include the criteria 
for rating intervertebral disc syndrome, 
effective September 26, 2003. 

2.  Secure the veteran's outpatient treatment 
records from the VA Outpatient Clinic in Mobile, 
Alabama, from August 2004 to the present date.

3.  After the above has been accomplished, and 
after undertaking any other development deemed 
essential, to include scheduling a VA examination 
if necessary, with consideration of the previous 
and amended rating criteria, readjudicate the 
appellant's claim.  Document consideration of the 
applicability of the previous and amended 
criteria for rating disabilities of the spine.  
If the benefit sought on appeal remains denied, 
the appellant and his representative should be 
provided a supplemental statement of the case 
containing notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

